DISSENTING OPINION
By CROW, PJ.
That one may, while committing negligence in consequence of the violation of a statute or ordinance, also commit wilful or wanton tort, (sometimes also termed wilful or wanton negligence) is a sound proposition of law. But in the instant case, the only evidence tending to prove even negligence of defendant, was in his driving the car without the lights required by statute and in driving from the right side of the road over onto the left side, in violation of another statute.
There is in my opinion no evidence whatsoever . tending to prove wilful or wanton misconduct on the part of the defendant, that is, intentional wrongdoing to plaintiff or such acts on defendant’s part as necessarily bespeak a conscious disregard of consequences.
To-charge an issue, not supported by any proof,, as the court did in submitting the subject of wilful or wanton misconduct, is under numerous decisions of the Supreme Court of Ohio, reversible error.
Whether an error such as the one here present, namely charging on an issue not supported by any evidence, requires reversal of the judgment, can not be determined by the weight of the evidence. The principle applied in 25 Oh St 50, should be observed.
I therefore dissent from the decision of the majority.